DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
This office action is in response to the amendment of March 29, 2022, which amendment has been ENTERED.
The text of 37 CFR 1.111(b) is as follows:
“(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”  (Bold added).
In the amendment of March 29, 2022, Applicant has failed to respond to the rejection of claims 1-13 under 35 USC 112(b) as set forth in section 8 of the office action of February 8, 2022 at pages 5-7.  Please see 37 CFR 1.111(b).  That rejection is hereby maintained, and is repeated below.
The rejection of claim 12 under 35 USC 112(a) as set forth in the office action of February 8, 2022 is overcome by the cancellation of claim 12 in the amendment of March 29, 2022.
The rejection of claims 1-11 under 35 USC 101 as set forth in the office action of February 8, 2022 is overcome by the claim amendment in the amendment of March 29, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
The rejection of claims 1, 2, 4, 7, and 12 under 35 USC 102(a)(1) as set forth in the office action of February 8, 2022 is overcome by the claim amendment in the amendment of March 29, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.  Claim 12 stands cancelled.
The rejection of claims 3, 11, and 13 under 35 USC 103 as set forth in the office action of February 8, 2022 is overcome by the claim amendment in the amendment of March 29, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
Rejection as Maintained from the Previous Office Action
Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 9 of independent claim 1 as newly-amended, the use of the term, “subinterval” is indefinite and unclear in context in that it is not clear of what interval the “subinterval” is a part.  In addition, the specification fails to make clear what the “subinterval” is.  Substantially the same remarks apply to the uses of the term, “subinterval” in claim 4 at line 1; in claim 5 at line 1; and, in claim 13 at line 8.  For purposes of examination, “subinterval” will be read broadly merely to mean some unit of time that is less than the time in which the apparatus operates.
On lines 2-3 of dependent claim 7 as newly-amended, the phrase, “which a speed relative to the radar sensor that corresponds to the frequency bin” is unclear in context in that it does not make grammatical sense.  It appears that text may be missing in this phrase.  For purposes of examination, the word, “which” in the phrase is presumed to be a typographical error for “with.”
Overall, independent claim 13 is indefinite and unclear, in that the preamble of the claim refers to a “machine-readable storage medium” (line 1), but the preamble refers to the “computer program” (line 3) being “executed by a computer.”  Thus, claim 13 is indefinite and unclear as to how a “medium” that is not computer-readable can convey the “computer program” to a “computer.”
Each of dependent claims 2-11 is unclear, at least, in that it depends from unclear, independent claim 1.

Finality of this Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This office action is made final in that the rejection under 35 USC 112(b) as set forth in the office action of February 8, 2022 (section 8 at pages 5-7) was not responded to by Applicant in the amendment of March 29, 2022.  Please see 37 CFR 1.111(b).  That rejection has been maintained.

Potentially-Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648